Day, J".
i statute of ta£attou:ls: aotiou. The only question presented is, whether the action for the recovery of the taxes paid more than five years prior to the commencement of the action is barred by the statute of limitations. It is claimed by appellant that plaintiffs, under the doctrine of Everett v. Beebe, 37 Iowa, 452, is subrogated to the rights of the *369county and State, and that the statute of limitations does not run against him, under the doctrine of County of Des Moines v. Harker, 34 Iowa, 84.
It has never been determined that the statute of limitations does not run against a count}'. ■ Indeed, the very opposite of that has been settled by adjudications of this court. In County of Des Moines v. Harker, it was held that the statute of limitations did not run because the suit, although in the name of the county, was in effect an action by the State. In State v. Henderson, 40 Iowa, 242, it was held that the statute of limitations did run, notwithstanding the action was in the name of the State, because it was in the interest of, and for the ultimate benefit of the county. This case also determines that the county is liable to the State for delinquencies in the taxes, and that suits pertaining thereto must be prosecuted by the county, or for the use of the county.
In The City of Burlington v. B. & M. R. R. Co., 41 Iowa, 134, it was held that five years bars an action of a city for the recovery of delinquent taxes. Under the doctrine of State v. Henderson, the same statute would equally bar an action by a county for the recovery of taxes. So that, if we should concede for Everett v. Beebe all that counsel for appellants claim, still the judgment of the court below is right.
Affirmed.